Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,755,369 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,755,369 B2.

Claim 1
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note
1. A system adapted for execution on a computer system coupled to a global computer network, comprising:
Claim 1
1. A client management tool system adapted for execution on a computer system coupled to a global computer network, comprising:

a consent interface configured to automatically query for, receive, and organize consents and permissions from a plurality of clients for compliance with laws and regulations;
Claim 1
a consent interface configured to automatically query for, receive, and organize consent and permission from the plurality of clients for data collection and analysis in compliance with laws and regulations;

a gateway module configured to provide access to a data store storing client data associated with the plurality of clients including clinical and non-clinical data, and the consents and permissions;
Claim 1
a gateway module configured to provide access to a data store storing data associated with a plurality of clients including clinical and non-clinical data;

a collection of computerized question forms configured to obtain additional data about each client;
Claim 1
a collection of computerized question forms configured to obtain additional data about a client;

at least one predictive model including a plurality of weighted variables and thresholds in consideration of the client data to identify clinical and non-clinical needs of the client and a valuation of services to address the clinical and non-clinical client needs;
Claim 1
at least one predictive model including a plurality of weighted variables and thresholds in consideration of the client data to identify clinical and non-clinical needs of the client and a valuation of services to address the clinical and non-clinical client needs;

a knowledgebase of available programs and service providers able to deliver clinical and non-clinical services;
Claim 1
a knowledgebase of available programs and service providers able to deliver the needed services;

a client management toolkit configured to provide recommended a course of action in response to the identified clinical and non-clinical client need, predictive model valuation, and available programs and services providers to address clinical and non-clinical client needs;
Claim 1
a client management toolkit configured to provide recommended a course of action in response to the identified clinical and non-clinical client need, valuation, and available programs and services providers;

a calendaring module configured for scheduling clinical and non-clinical services associated with the recommend program or service providers; and
Claim 1
calendaring appointments for scheduled services associated with the recommend program or services; and

a data presentation module operable to present notifications, alerts, and reports related to service delivery of the scheduled clinical and non-clinical services.
Claim 1
a data presentation module operable to present notifications, alerts, and outcome report related to service delivery of the scheduled services to the client.




Claim 2
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

2. The system of claim 1, wherein the clinical data are selected from at least one member of the group consisting of: vital signs and other physiological data; data associated with physical exams by a physician, nurse, or allied health professional; medical history; allergy and adverse medical reactions; family medical information; prior surgical information; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric information; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment information; prior histological specimens; laboratory data; genetic information; physician's and nurses' notes; networked devices and monitors; pharmaceutical and supplement intake information; and focused genotype testing.

Claim 2
2. The system of claim 1, wherein the clinical data are selected from at least one member of the group consisting of: vital signs and other physiological data; data associated with physical exams by a physician, nurse, or allied health professional; medical history; allergy and adverse medical reactions; family medical information; prior surgical information; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric information; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment information; prior histological specimens; laboratory data; genetic information; physician's and nurses' notes; networked devices and monitors; pharmaceutical and supplement intake information; and focused genotype testing.





Claim 3
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

3. The system of claim 1, wherein the non-clinical data are selected from at least one member of the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment data; job history data; medical insurance information; hospital utilization patterns; exercise information; addictive substance use data; occupational chemical exposure records; frequency of physician or health system contact logs; location and frequency of habitation change data; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environment data; dietary data; participation in food, housing, and utilities assistance registries; gender; marital status; education data; proximity and number of family or care-giving assistant data; address data; housing status data; social media data; educational level data; and data entered by clients.

Claim 3
3. The system of claim 1, wherein the non-clinical data are selected from at least one member of the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment data; job history data; medical insurance information; hospital utilization patterns; exercise information; addictive substance use data; occupational chemical exposure records; frequency of physician or health system contact logs; location and frequency of habitation change data; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environment data; dietary data; participation in food, housing, and utilities assistance registries; gender; marital status; education data; proximity and number of family or care-giving assistant data; address data; housing status data; social media data; educational level data; and data entered by clients.





Claim 4
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

4. The system of claim 1, wherein the collection of computerized question forms comprises at least one intake form.

Claim 4
4. The system of claim 1, wherein the collection of computerized question forms comprises at least one intake form.





Claim 5
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

5. The system of claim 1, wherein the collection of computerized question forms comprises at least one client assessment form.

Claim 5

5. The system of claim 1, wherein the collection of computerized question forms comprises at least one client assessment form.




Claim 6
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

6. The system of claim 1, wherein the predictive model uses artificial intelligence to quantify a degree of difficulty associated with a program recommended for a client and determine a relative value unit score.

Claim 6
6. The system of claim 1, wherein the predictive model uses artificial intelligence to quantify a degree of difficulty associated with a program recommended for a client and determine a relative value unit score.





Claim 7
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

7. The system of claim 1, wherein the predictive model considers a client's health conditions and social and environmental factors to quantify a degree of difficulty associated with services needed by a client and determine a relative value unit score.

Claim 7
7. The system of claim 1, wherein the predictive model considers a client's health conditions and social and environmental factors to quantify a degree of difficulty associated with services needed by a client and determine a relative value unit score.





Claim 8
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note
8. A method, comprising:
Claim 8
8. A client management tool method, comprising:

receiving and storing client data associated with a plurality of clients including clinical and non-clinical data;
Claim 8
receiving and storing data associated with a plurality of clients including clinical and non-clinical data;

presenting a questionnaire form including a plurality of questions, and receiving answers in response to the plurality of questions in the questionnaire;
Claim 8
presenting a questionnaire form including a plurality of questions, and receiving answers in response to the plurality of questions in the questionnaire;

automatically storing and organizing the received client data in a data store according to a social data model;
Claim 8
storing and organizing the received client data in a data store according to a social data model;

automatically identifying clinical and non-clinical needs of each client and determining a value score of services to address the clinical and non-clinical client needs;
Claim 8
identifying clinical and non-clinical needs of the client and determining a value score of services to address the clinical and non-clinical client needs;

automatically making a recommendation of course of action of needed services according to the clinical and non-clinical client needs;
Claim 8
making a recommendation of course of action and needed services according to the clinical and non-clinical client needs;

automatically making a referral recommendation to available programs or services according to the recommended course of action of needed services;
Claim 8
making a referral recommendation to an available program or service according to the clinical and non-clinical client needs;

automatically presenting a query for, receive, and organize consent and permission from the clients in compliance with laws and regulations;
Claim 8
presenting a query for, receive, and organize consent and permission from the plurality of clients for data collection and analysis in compliance with laws and regulations;

calendaring appointments for the needed services; and
Claim 8
calendaring appointments for the recommend program or service; and

automatically receiving data, monitoring, and reporting on progress and outcome of service delivery to the clients.
Claim 8
monitoring and reporting on progress and outcome of service delivery to the client.




Claim 9
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

9. The method of claim 8, wherein receiving and storing data comprises receiving and storing clinical data are selected from at least one member of the group consisting of: vital signs and other physiological data; data associated with physical exams by a physician, nurse, or allied health professional; medical history; allergy and adverse medical reactions; family medical information; prior surgical information; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric information; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment information; prior histological specimens; laboratory data; genetic information; physician's and nurses' notes; networked devices and monitors; pharmaceutical and supplement intake information; and focused genotype testing.

Claim 9
9. The method of claim 8, wherein receiving and storing data comprises receiving and storing clinical data are selected from at least one member of the group consisting of: vital signs and other physiological data; data associated with physical exams by a physician, nurse, or allied health professional; medical history; allergy and adverse medical reactions; family medical information; prior surgical information; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric information; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment information; prior histological specimens; laboratory data; genetic information; physician's and nurses' notes; networked devices and monitors; pharmaceutical and supplement intake information; and focused genotype testing.





Claim 10
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

10. The method of claim 8, wherein receiving and storing data comprises receiving and storing non-clinical data are selected from at least one member of the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment data; job history data; medical insurance information; hospital utilization patterns; exercise information; addictive substance use data; occupational chemical exposure records; frequency of physician or health system contact logs; location and frequency of habitation change data; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environment data; dietary data; participation in food, housing, and utilities assistance registries; gender; marital status; education data; proximity and number of family or care-giving assistant data; address data; housing status data; social media data; educational level data; and data entered by clients.

Claim 10
10. The method of claim 8, wherein receiving and storing data comprises receiving and storing non-clinical data are selected from at least one member of the group consisting of: social, behavioral, lifestyle, and economic data; type and nature of employment data; job history data; medical insurance information; hospital utilization patterns; exercise information; addictive substance use data; occupational chemical exposure records; frequency of physician or health system contact logs; location and frequency of habitation change data; predictive screening health questionnaires; personality tests; census and demographic data; neighborhood environment data; dietary data; participation in food, housing, and utilities assistance registries; gender; marital status; education data; proximity and number of family or care-giving assistant data; address data; housing status data; social media data; educational level data; and data entered by clients.





Claim 11
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

11. The method of claim 8, wherein presenting a questionnaire form comprises presenting an intake form.

Claim 11
11. The method of claim 8, wherein presenting a questionnaire form comprises presenting an intake form.





Claim 12
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note
12. The method of claim 8, wherein presenting a questionnaire form comprises presenting a client assessment form.


Claim 12
12. The method of claim 8, wherein presenting a questionnaire form comprises presenting a client assessment form.





Claim 13
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

13. The method of claim 8, wherein identifying needs of the client and determining a value score of services comprises using artificial intelligence to quantify a degree of difficulty associated with a program recommended for a client and determine a relative value unit score.

Claim 13
13. The method of claim 8, wherein identifying needs of the client and determining a value score of services comprises using artificial intelligence to quantify a degree of difficulty associated with a program recommended for a client and determine a relative value unit score.





Claim 14
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

14. The method of claim 8, wherein identifying needs of the client and determining a value score of services comprises considering a client's health conditions and social and environmental factors to quantify a degree of difficulty associated with services needed by a client and determine a relative value unit score.

Claim 14
14. The method of claim 8, wherein identifying needs of the client and determining a value score of services comprises considering a client's health conditions and social and environmental factors to quantify a degree of difficulty associated with services needed by a client and determine a relative value unit score.






Claim 15
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note
15. A client management method comprising:
Claim 15
15. A client management method comprising:

displaying a list of clients;
Claim 15
displaying a list of clients enrolled in a social program;

displaying an appointment calendar showing scheduled appointments in clinical and non-clinical programs for the clients;
Claim 15
displaying an appointment calendar showing scheduled appointments in the social program for the clients;

querying for, receiving, and organizing consents and permissions in compliance of laws and regulations from the clients;
Claim 15
querying for, receiving, and organizing consent and permission for data collection and analysis from the clients;

displaying an intake questionnaire form including a plurality of questions, and receiving answers related to each client in response to the plurality of questions in the questionnaire;
Claim 15
displaying an intake questionnaire form including a plurality of questions, and receiving answers related to a client in response to the plurality of questions in the questionnaire;

automatically storing client data including clinical and non-clinical data, the consents and permissions, and the answers to the questionnaire in a structured database;
Claim 15
storing the answers in a structured database;

automatically accessing client data for analysis;
Claim 15
accessing clinical and non-clinical data associated with the client;

automatically identifying needs of each client and determining a value score of clinical and non-clinical services to address the client needs based on the client data;
Claim 15
identifying needs of the client and determining a value score of services to address the client needs based on the clinical and non-clinical data and the answers to the questions;

automatically making a recommendation of course of action including needed services according to the client needs;
Claim 15
making a recommendation of course of action and needed services according to the client needs;

automatically querying a database, determining and displaying recommended programs and services providers able to deliver the needed services;
Claim 15
querying a database, determining and displaying recommended programs and services providers able to deliver the needed services;

automatically making a referral to the recommended program or service providers;
Claim 15
making a referral to the recommended program or service according to the client needs;

scheduling the recommended program or service for the clients; and
Claim 15
scheduling the recommended program or service for the client;

automatically calendaring appointments for scheduled services associated with the recommend program or services.
Claim 15
calendaring appointments for scheduled services associated with the recommend program or services; and




Claim 16
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

presenting and displaying notification and/or information of the recommendation;

Claim 16
presenting and displaying notification and/or information of the recommendation; and




automatically receiving data related to progress of service delivery to the client; and

Claim 16
monitoring progress of service delivery to the client.



generating an outcome report associated with service delivery of the scheduled program or services.

Claim 15
generating an outcome report associated with the scheduled program or services.





Claim 17
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

17. The method of claim 15, further comprising displaying an assessment questionnaire form including a plurality of questions, and receiving answers related to a client in response to the plurality of questions in the assessment questionnaire.

Claim 17
17. The method of claim 15, further comprising displaying an assessment questionnaire form including a plurality of questions, and receiving answers related to a client in response to the plurality of questions in the assessment questionnaire.





Claim 18
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note
18. The method of claim 15, further comprising displaying data associated with clients enrolled in a particular program.


Claim 18
18. The method of claim 15, further comprising displaying data associated with clients enrolled in a particular program.





Claim 19
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note
19. The method of claim 15, wherein identifying needs of the client and determining a value score of services comprises using artificial intelligence to quantify a degree of difficulty associated with a program recommended for a client and determine a relative value unit score.


Claim 19
19. The method of claim 15, wherein identifying needs of the client and determining a value score of services comprises using artificial intelligence to quantify a degree of difficulty associated with a program recommended for a client and determine a relative value unit score.





Claim 20
Instant Application
16/938,804
U.S. Patent No. 10,755,369 B2
Examiner's Note

20. The method of claim 15, wherein identifying needs of the client and determining a value score of services comprises considering a client's health conditions and social and environmental factors to quantify a degree of difficulty associated with services needed by a client and determine a relative value unit score.

Claim 20
20. The method of claim 15, wherein identifying needs of the client and determining a value score of services comprises considering a client's health conditions and social and environmental factors to quantify a degree of difficulty associated with services needed by a client and determine a relative value unit score.





Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
03 NOV 2022